Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (EP 3 103 649 A1).
Claim 1:  Nagahara teaches a heat sensitive recoding material comprising a support, an undercoat layer on the support and a thermosensitive recording layer on the undercoat layer (abstract).  The support meets the claimed substrate, the undercoat layer meets the claimed base coat, and the thermosensitive recording layer meets the thermally responsive layer.  Nagahara teaches the undercoat layer comprises a water insoluble resin binder [0028] which meets the claimed non-water soluble binder.  Nagahara teaches the support can be a groundwood free paper [0070].  Since the paper support of Nagahara is not a synthetic paper and this paper support is not a resin coated paper, it is interpreted that the paper support of Nagahara is biodegradable and soluble in water because paper in general is plant based and plant materials are biodegradable.  In addition, the Applicant admitted using commercially known 
Claim 2:  The Office realizes that all of the claimed effects and physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients, and process limitations.  Therefore, the claimed effects and physical properties, i.e., the water dispersibility of the recording material would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Claims 3 and 4:  Nagahara teaches the water insoluble resin binder in the undercoat layer can be a latex [0069], wherein the latex meets the claimed non-resinous {instant claim 3} and latex {instant claim 4}.
Claims 5 and 6:  Nagahara teaches amount of the water insoluble resin binder in the undercoat layer can 7-30 wt% [0039].  In addition, examples show that the amount of the latex calculated to be 23.52% {instant claim 5} [0069] and 19.35% {instant claim 6} [0077].
Claim 7:  Nagahara teaches the undercoat layer further comprises organic hollow particles [0021].
Claim 10
Claims 11 and 12:  Nagahara teaches the amount of the pigment can be between 50-95 wt% [0039].
Claims 13 and 14:  Applicant admitted using commercially known substrates (page 6, lines 6-18); therefore, the claimed limitation are not invented by the applicant.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (EP 3 103 649 A1) as evidenced by Kobayashi et al. (US 2004/0096599 A1).
Claims 15, 19 and 20
Nagahara teaches the thermosensitive recording layer {instant claim 19} comprises pigment such as silica, titanium dioxide, calcium carbonate and magnesium carbonate [0053], a binder such as polyvinyl alcohol, polyvinyl acetal and starch [0054] and a crosslinking agent such borate and boric acid [0056].  Nagahara does not expressly teaches the thermosensitive recording layer receives ink jet ink; however, it would have been obvious to a person of ordinary skill in the art to conclude that the thermosensitive recording layer of Nagahara would receive ink jet ink as well because a layer containing these components accepts ink jet ink {instant claim 20}.  Evidence can be found in [0030], [0031], [0034], [0041], [0054] and [0055] of Kobayashi where an ink jet recording sheet comprises a colorant receiving layer containing inorganic particles such as silica, titanium dioxide, calcium carbonate and magnesium carbonate, a binder such as polyvinyl alcohol, polyvinyl acetal and starch, and a crosslinking agent such borate and boric acid, wherein the recording sheet is firm and shows no cracking.
Claim 16
Claims 17 and 18:  Nagahara teaches the water insoluble resin binder in the undercoat layer can be a latex [0069], wherein the latex meets the claimed non-resinous {instant claim 17} and latex {instant claim 18}.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nagahara and Kobayashi either singly or as a combination do not teach or suggest the claimed amount of the organic hollow particles as recited in claims 8 and 9.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
November 5, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785